Citation Nr: 9902097	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  Service personnel records show that he served in the 
Republic of Vietnam from March 1968 to July 1968.  This 
appeal arises before the Board of Veterans Appeals (Board) 
from an April 1994 rating decision in which, inter alia, 
service connection for PTSD was denied.

The Board notes that the veterans representative has 
submitted a notice of disagreement, dated in July 1998, to 
the regional offices (ROs) May 1998 denial of service 
connection for a skin disorder, described as chronic 
acneiform disorder consistent with chloracne, as secondary to 
exposure to Agent Orange.  The RO returned the claims folder 
to the Board in early August 1998.  The claims file now 
before the Board does not include a statement of the case 
concerning this notice of disagreement.  This matter is 
referred to the RO for appropriate action.


REMAND

Although the RO has attempted to comply with the November 
1996 remand, additional action should be taken before the 
Board concludes that the requested service medical records 
are unavailable.  In its remand, the Board requested, in 
part, that the RO obtain clinical service medical 
records.  The Board acknowledges that the RO requested these 
records, among others, from the National Personnel Records 
Center in December 1996.  The NPRCs response in February 
1997, however, did not include the requested clinical 
records.

In particular, the Board is seeking clinical records of 
treatment for the veterans fractured ankle, sustained in the 
Republic of Vietnam in July 1968, in an effort to verify the 
circumstances of that injury, which is claimed as a stressor 
precipitating the veterans diagnosed PTSD.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should again attempt to obtain 
clinical service medical records of 
the veterans treatment for a fractured 
ankle sustained in the Republic of 
Vietnam in July 1968.  If any information 
needed to obtain these records cannot be 
found in the service medical and 
personnel records and other documents in 
the claims folder, the RO should ask the 
veteran to provide any missing necessary 
information.  If the NPRC does not 
provide the clinical records requested, 
the RO should also consider special 
follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these service medical records.  See VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
